OPINION — AG — QUESTION(1): WHAT IS THE MEANING OF, "CATTLE CONSIGNED DIRECT TO SLAUGHTER?" — THE TERM "CATTLE CONSIGNED DIRECT TO SLAUGHTER" WHICH APPEARS AT 2 O.S. 1963 Supp. 6-102 [2-6-102](C), SHOULD BE CONSTRUED TO MEAN THAT A BANG'S DISEASE TEST IS NOT REQUIRED FOR CATTLE WHICH ARE PURCHASED AND SHIPPED DIRECTLY TO SLAUGHTER WITHOUT ANY DEVIATION IN TRANSIT. QUESTION(2): DOES THIS MAN THAT COWS PURCHASED AT ONE LIVESTOCK MARKET MAY BE CONSIGNED TO ANOTHER LIVESTOCK MARKET FOR SALE, WITHOUT BEING TESTED FOR BANG'S PRIOR TO BEING RELEASED FORM THE FIRST SALE? — UNDER THE PROVISIONS OF 2 O.S. 1963 Supp., 6-102 [2-6-102](C), CATTLE PURCHASED AT ONE MARKET MAY NOT BE SHIPPED TO ANOTHER MARKET FOR SALE WITHOUT BEING TESTED FOR BANG DISEASE PRIOR TO BEING RELEASED FROM THE FIRST MARKET. THIS IS BASED ON THE ASSUMPTION THAT THEY ARE NOT EXEMPT FROM SAID TEST UNDER SOME OTHER  CONDITION EXPRESSED IN SECTION 6-102, SUPRA. QUESTION(3): IF THE ABOVE QUESTION IS ANSWERED IN THE NEGATIVE, DOES THE BOARD OF AGRICULTURE HAVE THE AUTHORITY TO ISSUER PERMITS ALLOWING THE ABOVE SAID MOVEMENT? — NEGATIVE  CITE: 2 O.S. 1961 6-91/6-104 [2-6-91]/[2-6-104], (LEE COOK)